Serial: 235519
                     IN THE SUPREME COURT OF MISSISSIPPI

                                     No. 2020-M-00961



JOHNNY TURNER                                FILED                                  Petitioner

v.                                           JAN 28 2021
                                          OFFICE OF THE CLERK
STATE OF MISSISSIPPI                        SUPREME COURT                         Respondent
                                           COURT OF APPEALS




                            CORRECTED EN BANC ORDER

       Now before the Court is the Motion for Leave filed pro se by Johnny Turner. Turner's

conviction and sentence were affirmed on direct appeal, and the mandate issued on January

23, 2007. Turner v. State, 945 So. 2d 992 (Miss. Ct. App. 2007). The instant application for

leave is Turner's fifth. The Court finds the application for leave to be time-barred and

successive. Miss. Code Ann. §§ 99-39-5(2); 99-39-27(9) (Rev. 2015).

       Turner claims to have newly discovered evidence. The Court finds that Turner has

presented no arguable basis for his claims, that no exception to the procedural bars exists,

and that the petition should be denied. See Means v. State, 43 So. 3d 438,442 (Miss. 2010).

       The Court also finds that the instant filing is frivolous. Turner is hereby warned that

future filings deemed frivolous may result not only in monetary sanctions but also in

restrictions on filing applications for post-conviction collateral relief ( or pleadings in that

nature) informa pauperis. Order, Dunn v. State, 2016-M-01514 (Miss. Nov. 15, 2018).
     IT IS, THEREFORE, ORDERED that the Motion for Leave is denied.

     SO ORDERED, this the J..{i!day of January, 2021.




TO DENY WITH SANCTIONS WARNING:      RANDOLPH, C.J., COLEMAN,
    MAXWELL, BEAM, CHAMBERLIN, ISHEE AND GRIFFIS, JJ.

TO DENY: KITCHENS AND KING, P.JJ.

KING, P.J., OBJECTS TO THE ORDER IN PART WITH SEPARATE WRITTEN
STATEMENT JOINED BY KITCHENS, P.J.




                                      2
                      IN THE SUPREME COURT OF MISSISSIPPI

                                      No. 2020-M-00961

JOHNNY TURNER

v.

STATE OF MISSISSIPPI



    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER IN PART
WITH SEPARATE WRITTEN STATEMENT:

11.    Although Johnny Turner's application for post-conviction relief does not merit relief,

I disagree with this Court's warning that future filings deemed frivolous may result in

monetary sanctions or restrictions on filing applications for post-conviction collateral relief

in forma pauper is.

12.   This Court seems to tire of reading motions that it deems "frivolous" and imposes

monetary sanctions on indigent defendants. The Court then bars those defendants, who in all

likelihood are unable to pay the imposed sanctions, from future filings. In choosing to

prioritize efficiency over justice, this Court forgets the oath that each justice took before

assuming office. That oath stated in relevant part, "I ... solemnly swear ( or affirm) that I will

administer justice without respect to persons, and do equal right to the poor and to the rich

.... " Miss. Const. art. 6, § 15 5.

13.     I disagree with this Court's warning that future filings may result in additional

monetary sanctions or restrictions on filing applications for post-conviction collateral relief
in forma pauperis. The imposition of monetary sanctions upon a criminal defendant

proceeding in

forma pauperis only serves to punish or preclude that defendant from his lawful right to

appeal. Black's Law Dictionary defines sanction as "[a] provision that gives force to a legal

imperative by either rewarding obedience or punishing disobedience." Sanction, Black's

Law Dictionary (10th ed. 2014) (emphasis added). Instead of punishing the defendant for

filing a motion, I believe that this Court should simply deny or dismiss motions that lack

merit. As Justice Brennan wisely stated,

       The Court's order purports to be motivated by this litigant's disproportionate
       consumption of the Court's time and resources. Yet if his filings are truly as
       repetitious as it appears, it hardly takes much time to identify them as such. I
       find it difficult to see how the amount of time and resources required to deal
       properly with McDonald's petitions could be so great as to justify the step we
       now take. Indeed, the time that has been consumed in the preparation of the
       present order barring the door to Mr. McDonald far exceeds that which would
       have been necessary to process his petitions for the next several years at least.
       I continue to find puzzling the Court's fervor in ensuring that rights granted to
       the poor are not abused, even when so doing actually increases the drain on our
       limited resources.

In re McDonald, 489 U.S. 180, 186-87, 109 S. Ct. 993, 997, 103 L. Ed. 2d 158 (1989)

(Brennan, J., dissenting).

,I4.   The same logic applies to the restriction on filing subsequent applications for post-

conviction relief. To cut off an indigent defendant's right to proceed informa pauperis is to

cut off his access to the courts. This, in itself, violates a defendant's constitutional rights, for

       Among the rights recognized by the Court as being fundamental are the rights
       to be free from invidious racial discrimination, to marry, to practice their

                                                 2
       religion, to communicate with free persons, to have due process in disciplinary
       proceedings, and to be free from cruel and unusual punishment. As a result of
       the recognition of these and other rights, the right of access to courts, which
       is necessary to vindicate all constitutional rights, also became a fundamental
       right.

Joseph T. Lukens, The Prison Litigation Reform Act: Three Strikes and You 're Out ofCourt-

It May Be Effective, but Is It Constitutional?, 70 Temp. L. Rev. 471, 474-75 (1997).

This Court must not discourage convicted defendants from exercising their right to appeal.

Wisconsin v. Glick, 782 F.2d 670,673 (7th Cir. 1986). Novel arguments that might remove

a criminal defendant from confinement should not be discouraged by the threat of monetary

sanctions and restrictions on filings. Id. As United States Supreme Court Justice Thurgood

Marshall stated,

       In closing its doors. today to another indigent litigant, the Court moves ever
       closer to the day when it leaves an indigent litigant with a meritorious claim
       out in the cold. And with each barrier that it places in the way of indigent
       litigants, and with each instance in which it castigates such litigants for having
       'abused the system,' ... the Court can only reinforce in the hearts and minds
       of our society's less fortunate members the unsettling message that their pleas
       are not welcome here.

In re Demos, 500 U.S. 16, 19, 111 S. Ct. 1569, 1571, 114 L. Ed. 2d 20 (1991) (Marshall, J.,

dissenting).

,rs.   Instead of simply denying or dismissing those motions that lack merit, the Court seeks

to punish the defendant for the frequency of his motion filing. However, an individual who,

even incorrectly, believes that she has been deprived of her freedom should not be expected

to sit silently by and wait to be forgotten. "Historically, the convictions with the best chances


                                                3
of being overturned were those that got repeatedly reviewed on appeal or those chosen by

legal institutions such as the Innocence Project and the Center on Wrongful Convictions."

Emily Barone, The Wrongly Convicted: Why More Falsely Accused People are Being

Exonerated Today Than Ever Before, Time, http://time.com/wrongly-convicted/ (last visited

Oct. 31, 2020) (emphasis added). The Washington Post reports that

       the average time served for the 1,625 exonerated individuals in the registry is
       more than nine years. Last year, three innocent murder defendants in Cleveland
       were exonerated 3 9 years after they were convicted-they spent their entire
       adult lives in prison-and even they were lucky: We know without doubt that
       the vast majority of innocent defendants who are convicted of crimes are never
       identified and cleared.

Samuel R. Gross, Opinion, The Staggering Number of Wrongful Convictions in America,

Washington      Post   (July    24,   2015),       http://wapo.st/l SGHcyd?tid=ss_mail&ut

m term=.4bed8ad6f2cc.

16.   Rather than imposing sanctions and threatening to restrict access to the courts, I would

simply dismiss or deny motions that lack merit. Therefore, although I find no merit in

Turner's application for post-conviction relief, I disagree with this Court's warning of future

sanctions and restrictions.

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                               4